DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 10/23/2020, the applicants have filed a response: claims 1 and 11 have been amended.  Claims 1 – 20 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are directed to an abstract idea without significantly more.  The independent claims recite receiving a command, by a controller, for a memory device from a host device; collecting and categorizing events including slowdown events related to an internal operation of the controller, using an event status collection module 
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receiving a command for a memory device from a host device,” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the noted language, “determining” in the context of this claim encompasses the user manually comparing various criteria against slowdown events and deciding whether to raise an alert and, if so, deciding the level of the alert.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the receiving and determining steps are recited at a high-level of i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2 – 10 and 12 – 20 are rejected on the same basis as independent claims 1 and 11.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S. Publication 2017/0286205) (Jeong hereinafter) and Flauaus et al. (U.S. Publication 2005/0108444) (Flauaus hereinafter) in further view of Donovan et al. (U.S. Publication 2005/0283477) (Donovan hereinafter).
9. 	As per claim 1, Jeong teaches a data processing system comprising: a host device [Host 100, fig. 1]; and
Storage Controller 210, fig. 1] and a memory device [non-volatile memory devices 23, 240, 250, fig. 1, ¶ 0032], 
wherein the controller is suitable for:
          receiving a command for the memory device from the host device [“In an embodiment of the inventive concept , the host 100 provides a command CMD ( not shown) to the storage device 200.” ¶ 0024].
Jeong does not explicitly disclose but Flauaus discloses wherein the controller includes an event status collection module configured to collect and categorize events including slowdown events related to an internal operation of the controller [“The control circuits or circuitry function to collect data traffic statistics for each of the ports. The switch further includes memory that Stores a congestion record (or entry in a port activity database) for each of the ports. A switch congestion analysis module is provided that acts to gather portions of the port-specific statistics for each port, to perform computations with the statistics to detect congestion at the ports, and to update the congestion records for the ports based on any detected congestion.” ¶ 0024], and determining whether at least one slowdown event that occurs due to the internal operation is related to a first condition or a second condition [“FIG. 11 illustrates an example of backpressure in a
multiple switch environment. Shown are 2 hosts, 2 switches, and 2 storage devices. Storage device A is slow, and B is not.” ¶ 0017; “The switch congestion analysis module 230 operates at 320 (alone or in conjunction with the control circuitry in the ports and/or components of the switch management components) to process and store the above statistics to monitor for congestion or “unusual' traffic patterns at each port. Step 320 may involve processing local Congestion Threshold Alerts (CTAS) associated with frame traffic flow in order to determine such things as link quality and link utilization rates.” ¶ 0051; link quality and link utilization rates mapped to first and second conditions];
          when it is determined that the slowdown event is related to the first condition, determining whether to notify the host device of occurrence of the slowdown event based on a first criterion, and when it is determined to notify the host device, also determine at what level to notify the host device; and when it is determined that the slowdown event is related to the second condition, to notify the host device of occurrence of the slowdown event based on a second criterion that defines multiple levels [“Congestion Threshold Alerts (CTAs) are used in some cases by the switch congestion analysis module 230 to provide notification to management access points when a statistical counter in the congestion management statistical set 256 in the PAD 254 on the switch has exceeded a user-configurable threshold 258 over a set duration of time.  A CTA may be configured by a user with the following exemplary values: (1) Port List/Port Type set at “All F Ports”; (2) CTA Counter set at “TX Over-subscribed Periods”; (3) Increment Value set at “40”; and (4) Interval Time set at “10 minutes'. Thus, if the TX Over-subscribed period counter is incremented in the PAD entry for any F Port 40 times or more within any 10 minute period then user notification is sent by the module 230 to the associated management interfaces.” ¶ 0088; “the module 230 has two modes of providing congestion data to a user-an asynchronous mode and a synchronous mode.  One technique for notifying a user involves reporting congestion management data from the PAD 254 by displaying (or otherwise providing) in a display at the user interface 186. An alternate or additional user choice of congestion notification can be an asynchronous reporting mode that uses Congestion Threshold Alerts (CTAS). The asynchronous mode or technique for reporting a port-centric view of congestion is via a congestion threshold alert containing one or more of the congestion management statistics in the PAD 254. CTAS provide asynchronous user notification when a ports statistic counter(s) are incremented more than a configured threshold value (such as one set in user presets 258) within a given time period. ¶ 0072; “the function 470 may include comparing such logs to threshold alert values and based on the results of the comparisons, generating congestion threshold alerts to notify users (such as via monitor 184 and GUI 186) of specific congested ports,” ¶ 0055; “The congestion states display is configured to show a user an overview of recent or current congestion states, congestion levels, and congestion types with the fabric shown including the edge devices, the switches, and the connecting links. In one embodiment, message boxes are provided in links (or at devices) to provide text messaging indicating the type of congestion detected, and further, colors or other indicators are used to illustrate graphically the level of congestion detected (e.g., if three levels of congestion are detected such as low, moderate, and high, three colors, Such as green, yellow, and red are used to indicate these congestion levels),” ¶ 0023].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and Flauaus available before the effective filing date of the claimed invention, 
          Jeong and Flauaus  do not explicitly disclose but Donovan discloses determining one of multiple intervals within which to notify the host device of occurrence of the slowdown event based on a second criterion, each of which is associated with a respective one of the multiple intervals [“event source server 206 may be configured to collect event state changes over a configurable time interval instead of sending a change notification each time the event state changes. In this embodiment, event source server 206 aggregates the change notification to include a view identifier,” ¶ 0033; configurable intervals suggest multiple intervals].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus and Donovan available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong and Flauaus to include the capability of optimizing event services as taught by Donovan, thereby providing a mechanism to improve system performance and efficiency by facilitating the optimization of event reporting using adjustable intervals to manage event traffic bandwidth requirements [Donovan ¶ 0004].
10.	As per claim 11, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
s 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Flauaus and Donovan in further view of Grieve (U.S. Patent 8,751,546) (Grieve hereinafter).
12.	As per claim 2, Jeong, Flauaus and Donovan teach the data processing system of claim 1.  Jeong, Flauaus and Donovan do not explicitly disclose but Grieve discloses wherein the internal operation includes one of a garbage collection operation and a wear levelling operation [“Aspects of the invention relate to systems and methods of garbage collection scheduling for a computer application.  Some features of the invention minimize undesirable effects of garbage collection to a user of the application by scheduling garbage collection during periods of time when the user is unable to modify program data, e.g., during animations.” col. 2, lines 47 – 53].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus, Donovan and Grieve available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong, Flauaus and Donovan to include the capability of minimizing the effects of garbage collection as taught by Grieve, thereby providing a mechanism to improve system performance and efficiency by facilitating the management of delays associated with garbage collection [Grieve col. 1, lines 40 – 42].
13.	As per claim 12, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.
s 3, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Flauaus and Donovan in further view of Varma et al. (U.S. Publication 2015/0058650) (Varma hereinafter).
15.	As per claim 3, Jeong, Flauaus and Donovan teach the data processing system of claim 1.  Jeong, Flauaus and Donovan do not explicitly disclose but Varma discloses wherein the first criterion includes a resource allocation ratio of a housekeeping workload to a host workload over a time interval [“The ratio between the on-time and the off-time of the core determines the level of available performance as well as the power reduction. This ratio (or duty cycle) may be modulated by PCU 430 based on the power/performance level required. When multiple cores are being duty cycled, the on time can be coordinated and staggered across cores to limit the number of cores that are simultaneously active and thus reduce the short-term power draw.” ¶ 0048].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus, Donovan and Varma available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong, Flauaus and Donovan to include the capability of forcing low power states in a processor as taught by Varma, thereby providing a mechanism to improve system performance and efficiency by facilitating the management of power consumption across multiple nodes while attempting to maintain system quality [Varma ¶ 0003].
16.	As per claim 9, Jeong, Flauaus, Donovan and Varma teach the data processing system of claim 3.  Flauaus further teaches wherein the controller notifies the host Congestion Threshold Alerts (CTAs) are used in some cases by the switch congestion analysis module 230 to provide notification to management access points when a statistical counter in the congestion management statistical set 256 in the PAD 254 on the switch has exceeded a user-configurable threshold 258 over a set duration of time.  A CTA may be configured by a user with the following exemplary values: (1) Port List/Port Type set at “All F Ports”; (2) CTA Counter set at “TX Over-subscribed Periods”; (3) Increment Value set at “40”; and (4) Interval Time set at “10 minutes'. Thus, if the TX Over-subscribed period counter is incremented in the PAD entry for any F Port 40 times or more within any 10 minute period then user notification is sent by the module 230 to the associated management interfaces.” ¶ 0088].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and Flauaus available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong to include the capability of detecting and monitoring fabric congestion as taught by Flauaus, thereby providing a mechanism to improve system performance and efficiency by facilitating the management of delays associated with data storage networks and fabrics [Flauaus ¶ 0011].

18.	As per claim 19, it is a method claim having similar limitations as cited in claim 13.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 13 above.
19.	Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Flauaus, Donovan and Varma in further view of Mouler et al.  (U.S. Publication 2015/0268712) (Mouler hereinafter).
20.   	As per claim 4, Jeong, Flauaus, Donovan and Varma teach the data processing system of claim 3.  Jeong, Flauaus, Donovan and Varma do not explicitly disclose but Mouler discloses wherein the housekeeping workload is related to a quality of service between the host device and the memory system [“When the SSD performance is degraded and long delays are expected, the host processor partitions the storage commands into short sub-commands in order to maintain adequate QoS. When power throttling is modest (or disabled), the host processor partitions the storage commands into longer sub-commands, thus reducing the overhead incurred by the partitioning,” ¶ 0032].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus, Donovan, Varma and Mouler available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong, Flauaus, Donovan and Varma to include the capability of quality of service management as taught by Mouler, thereby providing a mechanism to improve 
21. 	As per claim 5, Jeong, Flauaus, Donovan, Varma and Mouler teach the data processing system of claim 4.  Flauaus further teaches wherein the first condition includes throughput throttling between the controller and the memory device [“At 720, backpressure is detected in the TX direction, and because utilization is low, the module 230 determines that the Source of congestion may be a throttled ISL.” ¶ 0065].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and Flauaus available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong to include the capability of detecting and monitoring fabric congestion as taught by Flauaus, thereby providing a mechanism to improve system performance and efficiency by facilitating the management of delays associated with data storage networks and fabrics [Flauaus ¶ 0011].
22.	As per claim 14, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
23.	As per claim 15, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.
s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Flauaus and Donovan in further view of Cochran (U.S. Patent 7,031,928) (Cochran hereinafter).
25.	As per claim 6, Jeong, Flauaus and Donovan teach the data processing system of claim 1.  Jeong, Flauaus and Donovan do not explicitly disclose but Cochran discloses wherein the second criterion includes a normalized rate of a host command fetch over a time interval [“In the routine "decDelay," called to decrease the delay between 1/9 request servicing by IOHandler and thus increase the instantaneous rate of I/O request handling, the difference between the expected I/O request servicing time and the actual time required to service the most recent I/O request is multiplied, on line 4, by the reciprocal of the difference between the contracted-for rate of I/O request servicing (IOpS) and the current instantaneous rate of I/O request servicing,” col. 17, lines 47 – 54].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus, Donovan and Cochran available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong, Flauaus and Donovan to include the capability of throttling I/O request servicing as taught by Cochran, thereby providing a mechanism to improve system performance and efficiency by facilitating the management of system resources across multiple nodes by monitoring actual versus expected values of I/O requests.
26.	As per claim 16, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.
s 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Flauaus, Donovan and Cochran in further view of Mouler.
28.	As per claim 7, Jeong, Flauaus, Donovan and Cochran teach the data processing system of claim 6.  Jeong, Flauaus, Donovan and Cochran do not explicitly disclose but Mouler discloses wherein the second condition includes flow control between the host device and the memory system [“When the SSD performance is degraded and long delays are expected, the host processor partitions the storage commands into short sub-commands in order to maintain adequate QoS. When power throttling is modest (or disabled), the host processor partitions the storage commands into longer sub-commands, thus reducing the overhead incurred by the partitioning,” ¶ 0032].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus, Donovan, Cochran and Mouler available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong, Flauaus, Donovan and Cochran to include the capability of quality of service management as taught by Mouler, thereby providing a mechanism to improve system performance and efficiency by facilitating the management of QoS by regulating the sending of storage commands based on prediction data [Mouler ¶ 0016].
29.	As per claim 8, Jeong, Flauaus, Donovan, Cochran and Mouler teach the data processing system of claim 7.  Cochran further teaches wherein the controller determines whether the normalized rate reaches a threshold level [“if the increased delay exceeds some maximum value based on the expected I/O request servicing time, then the delay is adjusted to that maximum value based on the expected I/O request time,” col. 17, lines 44 – 46].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus, Donovan and Cochran available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong, Flauaus and Donovan to include the capability of throttling I/O request servicing as taught by Cochran, thereby providing a mechanism to improve system performance and efficiency by facilitating the management of system resources across multiple nodes by monitoring actual versus expected values of I/O requests.
30.	As per claim 17, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.
31.	As per claim 18, it is a method claim having similar limitations as cited in claim 8.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.
32.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Flauaus and Donovan in further view of Denman et al.  (U.S. Publication 2012/0124345) (Denman hereinafter).
33.	As per claim 10, Jeong, Flauaus and Donovan teach the data processing system of claim 1.  Jeong, Flauaus and Donovan do not explicitly disclose but Denman discloses wherein the controller further fetches a next command subsequent to the command from the host device when it is not determined that the slowdown event occurs [“The rate at which operations occur may be reduced (as opposed to being halted) when the confidence measure reaches a value below the threshold level. In this case, when the confidence measure reaches a level below the threshold value, the throttle unit 406 may maintain a counter that indicates the number of predicted paths fetched. The counter may be incremented every time a predicted path for a conditional branch instruction is fetched. The counter may be decremented every time a conditional branch instruction is retired. Once the counter reaches a predetermined value, the fetching operations may be halted. The fetching operations may return to their normal fetching rate once the cumulative confidence level reaches a level above the threshold value,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Flauaus, Donovan and Denman available before the effective filing date of the claimed invention, to modify the capability of event notification for storage devices as disclosed by Jeong, Flauaus and Donovan to include the capability of fetch throttling as taught by Denman, thereby providing a mechanism to improve system performance and efficiency by facilitating the execution of fetch instruction timing [Denman ¶ 0005].
34.	As per claim 20, it is a method claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
Response to Arguments
Claim Rejections - 35 USC § 101
35.	Applicant’s arguments have been carefully considered, but are not persuasive.
36.	Applicant states on page 9, without any supporting argument or cited authority, that claim 1 is not directed to mental processes because “Neither the determining Electric Power Group v. Alstom.  As to the abstract idea being integrated into a practical application as argued by applicant on page 10, as noted above the claim consists entirely of the abstract idea along with insignificant pre/post-solution activity, thus the abstract idea is not integrated into anything beyond the abstract idea.
Claim Rejections - 35 USC § 103
37.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193